Title: From George Washington to George Clinton, 29 August 1783
From: Washington, George
To: Clinton, George


                        
                            
                            
                            Dear Sir
                            Rocky Hill near Princeton Augst 29th 1783
                        
                        I am very sorry to find by the Report of the Baron Steuben there is no probability that we shall be put in
                            possession of the Western Posts this fall—in consequence of this information and the late season of the year I have
                            directed the Movement of the Troops to be stopped, & the preparations to be suspended until farther Orders.
                        Major Giles (who is the bearer of this Letter) having occasion to make some application to your Legislature
                            respecting a part of the Estate of Mr Axtil the Uncle of Mrs Giles, & being unknown to you & but little
                            acquainted with any of the Gentlemen of your Legislature, I could not hesitate to bring him acquainted with your
                            Excellency, and to recommend him to your favorable Notice as a Gentleman & an Officer of Reputation. I have the
                            honor to be With the highest esteem &c.

                    